Dismissed and Memorandum Opinion filed October 15, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00521-CV
____________
 
INVESTMENT CAPITAL CORPORATION, Appellant
 
V.
 
NANCY ISRAEL, Individually and as Personal
Representative of the Estate of HAROLD W. ISRAEL, Deceased, Appellees
 

 
On Appeal from the
Probate Court No. 1
Harris County,
Texas
Trial Court Cause
No. 370,129-401
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 19, 2009. Appellant filed a timely
notice of appael on May 15, 2009. On July 9, 2009, this court referred the case
to mediation. On September 19, 2009, the parties notified the court that the
case had settled at mediation.
On
October 6, 2009, appellant filed a motion to dismiss the appeal as moot because
the parties have resolved all differences and the settlement documents have
been signed. See Tex. R. App. P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Seymore and Sullivan.